Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 9, 2016

                                      No. 04-16-00651-CV

 L.D. BRINKMAN INVESTMENT CORPORATION, L.D. Brinkman Jr., Pamela Brinkman
                       Stone and Charles Thomas,
                               Appellants

                                                v.

    Kathleen Sparrow BRINKMAN, Individually and as Executor of the Estate of Lloyd D.
                              Brinkman, Deceased,
                                    Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. 16331B
                           Honorable Rex Emerson, Judge Presiding


                                         ORDER
        On November 4, 2016, appellant L.D. Brinkman Investment Corporation filed a “Notice
of Substitution of Lead Counsel,” asking this court to substitute John W. Carlson of the Carlson
Law Firm as counsel for L.D. Brinkman Investment Corporation. Kathleen S. Brinkman, on
behalf of L.D. Brinkman Investment Corporation, contends that current counsel, Thomas &
Blackwood, LLP and A. William Arnold III & Associates, P.C., has been discharged as lead
counsel. The change in counsel was approved by appellee, Kathleen S. Brinkman, who pursuant
to the trial court’s temporary injunction, is apparently currently serving as President of the
corporation. Prior to the issuance of the injunction, Ms. Brinkman was not in charge of the
corporation; rather, appellants L.D. Brinkman Jr. and Pamela Brinkman Stone were in charge. In
response, counsel for the remaining appellants – who is also counsel for the corporation at this
time – filed a letter in this court advising that Mr. Carlson filed a motion in the trial court to
substitute as counsel for the corporation. Appellants have opposed that motion and to date, the
trial court has not rendered an order with regard to the motion to substitute counsel.
Accordingly, they have asked that we defer acting on the notice to substitute lead counsel until
such time as the trial court rules on the opposed motion to substitute.

       After review, we ORDER the notice of substitution of lead counsel ABATED, pending
action on the motion to substitute counsel in the trial court. Accordingly, this court will not
substitute Mr. Carlson as lead counsel nor remove current counsel at this time. We ORDER the
trial court to rule on the pending motion to substitute lead counsel and prepare an order
memorializing its ruling on or before November 21, 2016. We further ORDER the trial court
clerk to prepare a supplemental clerk’s record with the order on the motion to substitute counsel
included therein and file it in this court within five days of the date the ordered is rendered.

      We order the clerk of this court to serve a copy of this order on the trial court and all
counsel, including Mr. John W. Carlson.


                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of November, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court